
	
		II
		110th CONGRESS
		2d Session
		S. 2990
		IN THE SENATE OF THE UNITED STATES
		
			May 7, 2008
			Mr. Kerry (for himself,
			 Mr. Alexander, and
			 Ms. Stabenow) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  improve access of Medicare beneficiaries to intravenous immune
		  globulins.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Medicare IVIG Access Act of
			 2008.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Findings.
					Sec. 3. Medicare payment for intravenous immune
				globulins.
					Sec. 4. Coverage and payment of intravenous immune globulin in
				the home.
					Sec. 5. Reports.
					Sec. 6. Offset.
				
			2.FindingsCongress makes the following
			 findings:
			(1)Intravenous
			 immune globulin (IVIG) is a human blood plasma derived product, which over the
			 past 25 years has become an invaluable therapy for many primary
			 immunodeficiency diseases, as well as a number of neurological, autoimmune, and
			 other chronic conditions and illnesses. For many of these disorders, IVIG is
			 the most effective and viable treatment available, and has dramatically
			 improved the quality of life for persons with these conditions and has become a
			 life-saving therapy for many.
			(2)The Food and Drug
			 Administration recognizes each IVIG brand as a unique biologic. The differences
			 in basic fractionation and the addition of various modifications for further
			 purification, stabilization, and virus inactivation/removal yield clearly
			 different biological products. As a result, IVIG therapies are not
			 interchangeable, with patient tolerance differing from one IVIG brand to
			 another.
			(3)The report of the
			 Office of the Assistant Secretary for Planning and Evaluation of the Department
			 of Health and Human Services, Analysis of Supply, Distribution, Demand,
			 and Access Issues Associated with Immune Globulin Intravenous (IGIV),
			 that was issued in May 2007, found that IVIG manufacturing is complex and
			 requires substantial up-front cash outlay and planning and takes between 7 and
			 12 months from plasma collection at donor centers to lot release by the Food
			 and Drug Administration.
			(4)The Medicare
			 Prescription Drug, Improvement, and Modernization Act of 2003 (Public Law
			 108–173; 117 Stat. 2066) changed Medicare’s reimbursement methodology for IVIG
			 from average wholesale price (AWP) to average sales price plus 6 percent (ASP+6
			 percent), effective January 1, 2005, for physicians, and January 1, 2006, for
			 hospital outpatient departments, thereby reducing reimbursement rates paid to
			 those providers of IVIG on behalf of Medicare beneficiaries.
			(5)An April 2007
			 report of the Office of Inspector General of the Department of Health and Human
			 Services, Intravenous Immune Globulin: Medicare Payment and
			 Availability, found that Medicare reimbursement for IVIG was inadequate
			 to cover the cost many providers must pay for the product. During the third
			 quarter of 2006, 44 percent of IVIG sales to hospitals and 41 percent of sales
			 to physicians by the 3 largest distributors occurred at prices above Medicare
			 payment amounts.
			(6)The report of the
			 Office of the Assistant Secretary for Planning and Evaluation of the Department
			 of Health and Human Services, Analysis of Supply, Distribution, Demand,
			 and Access Issues Associated with Immune Globulin Intravenous (IGIV)
			 notes that, after the new reimbursement rules for physicians were instituted in
			 2005, 42 percent of Medicare beneficiaries who had received their IVIG
			 treatment in their physician’s office at the end of 2004 were shifted to the
			 hospital outpatient setting by the beginning of 2006. This shift in site of
			 care has resulted in a lack of continuity of care and has had an adverse impact
			 on health outcomes and quality of life.
			(7)The Office of
			 Inspector General of the Department of Health and Human Services also reported
			 that 61 percent of responding physicians indicated that they had sent patients
			 to hospitals for IVIG treatment, largely because of their inability to purchase
			 IVIG at prices below the Medicare payment amounts. In addition, the Office of
			 Inspector General found that some physicians had stopped providing IVIG to
			 Medicare beneficiaries altogether.
			(8)The Office of
			 Inspector General’s 2007 report concluded that whatever improvement some
			 providers saw in the relationship of Medicare reimbursement for IVIG to prices
			 paid during the first 3 quarters of 2006 would be eroded if manufacturers were
			 to increase prices for IVIG in the future.
			(9)The Centers for
			 Medicare & Medicaid Services, in recognition of dislocations experienced by
			 patients and providers in obtaining IVIG since the change to the ASP+6
			 reimbursement methodology, has provided a temporary additional payment during
			 2006 and 2007 for IVIG preadministration-related services to compensate
			 physicians and hospital outpatient departments for the extra resources they
			 have had to expend in locating and obtaining appropriate IVIG products and in
			 scheduling patient infusions.
			(10)Approximately
			 10,000 Medicare beneficiaries receive IVIG treatment for their primary
			 immunodeficiency disease in a variety of different settings. Those
			 beneficiaries have no other effective treatment for their condition.
			(11)The Medicare
			 Prescription Drug, Improvement, and Modernization Act of 2003 established an
			 IVIG home infusion benefit for persons with primary immune deficiency disease,
			 paying only for IVIG and specifically excluding coverage of items and services
			 related to administration of the product.
			(12)The report of
			 the Office of the Assistant Secretary for Planning and Evaluation of the
			 Department of Health and Human Services, Analysis of Supply,
			 Distribution, Demand, and Access Issues Associated with Immune Globulin
			 Intravenous (IGIV), noted that, because of limitations in the Medicare
			 Prescription Drug, Improvement, and Modernization Act of 2003 provision,
			 Medicare’s IVIG home infusion benefit is not designed to provide reimbursement
			 for more than the cost of IVIG and does not cover the cost of infusion services
			 (such as nursing and clinical services and supplies) in the home. As a
			 consequence, the report found that home infusion providers generally do not
			 accept new patients who have primary immune deficiency disease and only have
			 Medicare coverage. These limitations in service are caused by health care
			 providers—
				(A)not being able to
			 acquire IVIG at prices at or below the Medicare part B reimbursement level;
			 and
				(B)not being
			 reimbursed for the infusion services provided by a nurse.
				(13)Access to home
			 infusion of IVIG for patients with primary immune deficiency disease, who have
			 a genetic or intrinsic defect in their human immune system, will reduce their
			 exposure to infections at a time when their antibodies are compromised and will
			 improve the quality of care and health of the patient.
			3.Medicare payment
			 for intravenous immune globulins
			(a)In
			 generalSection 1842(o) of the Social Security Act (42 U.S.C.
			 1395u(o)) is amended—
				(1)in paragraph
			 (1)(E)(ii), by inserting “, plus an additional amount (if applicable) under
			 paragraph (7)” before the period at the end;
				(2)by redesignating
			 paragraph (7) as paragraph (8); and
				(3)by inserting
			 after paragraph (6) the following new paragraph:
					
						(7)(A)Not later than 6 months
				after the date of enactment of the Medicare
				IVIG Access Act of 2008, the Secretary shall—
								(i)collect data on the differences, if
				any, between payments to physicians for intravenous immune globulin under
				paragraph (1)(E)(ii) and costs incurred by physicians for furnishing such
				products; and
								(ii)review available data, including
				survey and pricing data collected by the Federal Government and data presented
				by members of the intravenous immune globulin community on the access of
				individuals eligible for services under this part to intravenous immune
				globulin and the differences described in clause (i).
								(B)Subject to subparagraph (C), in the case of
				intravenous immune globulin furnished on or after the date of enactment of this
				paragraph, the Secretary shall continue the IVIG preadministration-related
				services payment established under the final rule promulgated by the Secretary
				in the Federal Register on November 27, 2007 (72 Fed. Reg. 66254), until such
				time as the Secretary determines that payment for intravenous immune globulin
				is adequate.
							(C)Upon collection of data and completion
				of the review under subparagraph (A), the Secretary shall, during a 2-year
				period beginning not later than 7 months after such date of enactment, provide,
				if appropriate, to physicians furnishing intravenous immune globulins, a
				payment, in addition to the payment under paragraph (1)(E)(ii) and instead of
				the IVIG preadministration-related services payment under subparagraph (B), for
				all items related to the furnishing of intravenous immune globulin, in an
				amount the Secretary determines to be
				appropriate.
							.
				(b)As part of
			 hospital outpatient servicesSection 1833(t)(14) of such Act (42 U.S.C.
			 1395l(t)(14)) is amended—
				(1)in subparagraph
			 (A)(iii), by striking subparagraph (E) and inserting
			 subparagraphs (E) and (I); and
				(2)by adding at the
			 end the following new subparagraph:
					
						(I)Additional
				payment for intravenous immune globulin
							(i)Data collection
				and reviewNot later than 6 months after the date of enactment of
				the Medicare IVIG Access Act of
				2008, the Secretary shall—
								(I)collect data on the differences, if any,
				between payments of intravenous immune globulin under subparagraph (A)(iii) and
				costs incurred by a hospital for furnishing such products; and
								(II)review available
				data, including survey and pricing data collected by the Federal Government and
				data presented by members of the intravenous immune globulin community on the
				access of individuals eligible for services under this part to intravenous
				immune globulin and the differences described in subclause (I).
								(ii)Continuation
				of special payment ruleSubject to clause (iii), in the case of
				intravenous immune globulin furnished on or after the date of enactment of this
				subparagraph, the Secretary shall continue the IVIG preadministration-related
				services payment established under the final rule promulgated by the Secretary
				in the Federal Register on November 27, 2007 (72 Fed. Reg. 66697), until such
				time as the Secretary determines that payment for intravenous immune globulin
				is adequate.
							(iii)Additional payment authorityUpon collection of data and completion of
				the review under clause (i), the Secretary shall, during a 2-year period
				beginning not later than 7 months after such date of enactment, provide, if
				appropriate, to hospitals furnishing intravenous immune globulin as part of a
				covered OPD service, in addition to the payment under subparagraph (A)(iii) and
				instead of the IVIG preadministration-related services payment under clause
				(ii), for all items related to the furnishing of intravenous immune globulin,
				in an amount the Secretary determines to be
				appropriate.
							.
				4.Coverage and
			 payment of intravenous immune globulin in the home
			(a)In
			 generalSection 1861 of the Social Security Act (42 U.S.C. 1395x)
			 is amended—
				(1)in subsection
			 (s)(2)(Z), by inserting and items and services related to the
			 administration of intravenous immune globulin after
			 globulin; and
				(2)in subsection
			 (zz), by striking but not including items or services related to the
			 administration of the derivative,.
				(b)Payment for
			 intravenous immune globulin administration in the homeSection
			 1842(o) of the Social Security Act (42 U.S.C. 1395u(o), as amended by section
			 3), is amended—
				(1)in paragraph
			 (1)(E)(ii), by striking paragraph (7) and inserting
			 paragraph (7) or (8);
				(2)by redesignating
			 paragraph (8) as paragraph (9); and
				(3)by inserting
			 after paragraph (7) the following new paragraph:
					
						(8)(A)Subject to subparagraph
				(B), in the case of intravenous immune globulins described in section
				1861(s)(2)(Z) that are furnished on or after January 1, 2008, the Secretary
				shall provide for a separate payment for items and services related to the
				administration of such intravenous immune globulins in an amount that the
				Secretary determines to be appropriate based on a review of available published
				and unpublished data and information, including the Study of Intravenous Immune
				Globulin Administration Options: Safety, Access, and Cost Issues conducted by
				the Secretary (CMS Contract #500–95–0059). Such payment amount may take into
				account the following:
								(i)Pharmacy overhead and related
				expenses.
								(ii)Patient service costs.
								(iii)Supply costs.
								(B)The separate payment amount provided
				under this paragraph for intravenous immune globulins furnished in 2009 or a
				subsequent year shall be equal to the separate payment amount determined under
				this paragraph for the previous year increased by the percentage increase in
				the medical care component of the consumer price index for all urban consumers
				(United States city average) for the 12-month period ending with June of the
				previous
				year.
							.
				5.Reports
			(a)Report by the
			 SecretaryNot later than 7 months after the date of enactment of
			 this Act, the Secretary of Health and Human Services (in this section referred
			 to as the Secretary) shall submit a report to Congress on the
			 following:
				(1)The results of
			 the data collection and review conducted by the Secretary under subparagraph
			 (A) of section 1842(o)(7) of the Social Security Act, as added by section 3(a),
			 and clause (i) of section 1833(t)(14)(I) of such Act, as added by section
			 3(b).
				(2)Whether the
			 Secretary plans to use the authority under subparagraph (C) of such section
			 1842(o)(7) and clause (iii) of such section 1833(t)(14)(I) to provide an
			 additional payment to physicians furnishing intravenous immune
			 globulins.
				(b)MedPAC
			 reportNot later than 2 years after the date of enactment of this
			 Act, the Medicare Payment Advisory Commission shall submit a report to the
			 Secretary and to Congress that contains the following:
				(1)In the case where
			 the Secretary has used the authority under sections 1842(o)(7)(C) and
			 1833(t)(14)(I)(iii) of the Social Security Act, as added by subsections (a) and
			 (b), respectively, of section 3 to provide an additional payment to physicians
			 furnishing intravenous immune globulins during the preceding year, an analysis
			 of whether beneficiary access to intravenous immune globulins under the
			 Medicare program under title XVIII of the Social Security Act has improved as a
			 result of the Secretary's use of such authority.
				(2)An analysis of
			 the appropriateness of implementing a new methodology for payment for
			 intravenous immune globulins under part B of title XVIII of the Social Security
			 Act (42 U.S.C. 1395k et seq.).
				(3)An analysis of
			 the feasibility of reducing the lag time with respect to data used to determine
			 average sales price under section 1847A of the Social Security Act (42 U.S.C.
			 1395w–3a).
				(4)Recommendations
			 for such legislation and administrative action as the Medicare Payment Advisory
			 Commission determines appropriate, including recommendations for such
			 legislation and administrative action as the Commission determines is necessary
			 to implement any methodology analyzed under paragraph (2).
				6.OffsetSection 1861(n) of the Social Security Act
			 (42 U.S.C. 1395x(n)) is amended by adding at the end the following: Such
			 term includes disposable drug delivery systems, including elastomeric infusion
			 pumps, for the treatment of colorectal cancer..
		
